Citation Nr: 1139339	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-08 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.  

2.  Entitlement to an increased rating in excess of 30 percent for peripheral neuropathy of the right upper extremity.  

3.  Entitlement to an increased (compensable) rating for erectile dysfunction.  

4.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

5. Entitlement to an increased rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.  

6.  Entitlement to an increased rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.  

7.  Entitlement to an increased rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.  

8.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus.  

9.  Entitlement to an initial compensable rating for diabetic retinopathy.  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from August 1964 to August 1968.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of December 2006 and February 2008 rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2010, a Board personal hearing was held before the undersigned in Roanoke, Virginia.  A transcript of the hearing is associated with the Veteran's claims file.

By rating decision dated in September 2008 the Veteran was awarded a total rating based on individual unemployability due to service-connected disabilities (TDIU), effective November 28, 2006.  He evidenced disagreement with the effective date of this award and a statement of the case (SOC) was issued.  The Veteran was informed as to the time periods in which he needed to perfect an appeal as to this issue by submission of a substantive appeal.  This was not done in a timely manner.  Absent a decision, a notice of disagreement, a statement of the case and a substantive appeal, the Board does not have jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  In February 2011, the Veteran and his representative were informed that the Board had not found timely submission of a substantive appeal as to TDIU and they were given time to argue or submit evidence regarding this jurisdictional question.  No additional argument or evidence has been received.  Hence this issue is not properly before the Board.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. § 20.302(c) (2010).  

The issue of entitlement to an initial compensable rating for diabetic retinopathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran did not manifest chronic symptoms of hypertension during service, nor was hypertension manifested during service or within one year thereafter.  

2.  Hypertension is not continuously manifested in the years soon after service or until approximately 2005, many years after separation from service.  

3.  Hypertension is not caused by any in-service event.  

4.  Hypertension is not related to a service-connected disability, including diabetes mellitus.  

5.  In July 2010, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran indicating that he wished to withdraw his appeal seeking an increased rating for peripheral neuropathy of the right upper extremity; there are no questions of fact or law remaining before the Board in this matter.  

6.  In May 2010, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran indicating that he wished to withdraw his appeal seeking an increased compensable rating for erectile dysfunction; there are no questions of fact or law remaining before the Board in this matter.  

7.  Throughout the appeal, the Veteran's primary symptoms of PTSD include depression, hypervigilance, and sleep disturbances such as nightmares, without impairment causing deficiencies in most occupational and social areas.  

8.  Throughout the appeal, the Veteran's left upper extremity neuropathy was manifested by decreased sensation and is productive of no more than moderate impairment.  

9.  Throughout the appeal, the Veteran's right lower extremity neuropathy was manifested by decreased sensation to pinprick, decreased sensation to vibration in the foot, and decreased hair growth, and is productive of no more than moderate impairment.  

10.  Throughout the appeal, the Veteran's left lower extremity neuropathy was manifested by decreased sensation to pinprick, decreased sensation to vibration in the foot, and decreased hair growth, and is productive of no more than moderate impairment.  

11.  Throughout the appeal, the Veteran's diabetes mellitus requires insulin and/or oral medication and a restricted diet, without the need for regulation of activities.  


CONCLUSIONS OF LAW

1.  Hypertension was neither incurred in nor aggravated by service nor may it be presumed to have been incurred therein or related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of an increased rating for peripheral neuropathy of the right upper extremity.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010). 

3.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of an increased rating for erectile dysfunction.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010). 

4.  The criteria for an increased rating in excess of 50 percent for PTSD have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2010).  

5.  The criteria for an increased rating in excess of 20 percent for peripheral neuropathy of the left upper extremity have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124, Code 8515 (2010).  

6.  The criteria for an increased rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124, Code 8520 (2010).  

7.  The criteria for an increased rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124, Code 8520 (2010).  

8.  The criteria for an increased rating in excess of 20 percent for diabetes mellitus have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Code 7913 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  November 2006, November 2007, and April 2008 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The letters also informed the Veteran of disability rating and effective date criteria.  The Veteran and his representative have had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in November 2006, December 2007, and March 2010.  These examinations, taken together, are found to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  In this regard, it is noted that the examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the disabilities and whether hypertension is related to the Veteran's service-connected diabetes mellitus.  Although the Veteran's representative stated at the Board hearing in July 2010 that this opinion was based upon an inaccurate premise, that there was no evidence of diabetic neuropathy for which the Veteran has been service connected, review finds that this is not the case, as the examiner's statement was that there was no evidence of diabetic nephropathy.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the claims.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as diabetes mellitus, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Hypertension

The Veteran is claiming service connection for hypertension.  While his primary contention is that his hypertension is secondary to his service-connected diabetes mellitus, the December 2006 rating decision also adjudicated direct service connection.  Therefore, the Board will take the same approach.  

The Board finds that the Veteran did not manifest hypertension or chronic symptoms of hypertension during service.  Review of the STRs shows no complaint or manifestation of hypertension.  Blood pressure readings taken throughout service, including the reading taken at the time of examination for separation from service were normal.  

The Board finds that the Veteran did not manifest hypertension within one year of his separation from service, and that symptoms of hypertension were not continuous after service separation, but first manifested many years after service separation.  VA outpatient treatment records include a January 1986 treatment report that also shows a normal blood pressure reading.  The Veteran has not stated that his hypertension began during service or until many years after separation from active duty.  Medical evidence shows hypertension beginning in 2005.  During testimony at the Board hearing in July 2010, the Veteran stated that the onset of the disability was in 2002 or 2003, years after service.  As there are no in-service symptoms of chronic hypertension during service or within one year of separation from service, there is necessarily no manifestation of hypertension to a compensable degree within one year of service separation to establish service connection for hypertension on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

The Board finds that the weight of the evidence demonstrates that hypertension is not related to service or a service-connected disability.  As noted, the Veteran's main contention is that hypertension is related to the service-connected diabetes mellitus.  In testimony before the undersigned at the Board hearing in July 2010, the Veteran asserted that his hypertension has worsened as his diabetes mellitus had also worsened, as indicated by the need to take increased doses of insulin.  After weighing the evidence on this question, the Board finds that hypertension is not related to service-connected diabetes mellitus.  There is no supportive medical opinion of record that supports a relationship, either causal or by aggravation, between hypertension and service or the service-connected diabetes mellitus.  

The medical opinion evidence that is of record tends to weigh against such a relationship between hypertension and service or the service-connected diabetes mellitus.  VA has obtained medical opinions in November 2006 and March 2010.  In November 2006, the VA examiner opined that it was more likely than not that the hypertension was due to other factors, and not due to diabetes mellitus.  The reasoning for this was that the Veteran had no heart or kidney problems.  In March 2010, the VA examiner opined that the Veteran's hypertension was not a complication of service-connected diabetes mellitus, including that the hypertension was not worsened or increased by the diabetes.  The rationale was that there was no evidence of diabetic nephropathy and that, without such kidney involvement, hypertension may not be related to diabetes mellitus.  The examiner explained that the physiology is that diabetes may cause kidney disability that, in turn, may be related to hypertension; therefore, absent the kidney disability, there is no nexus between diabetes and hypertension.  

For these reasons, the Board finds that the preponderance of the evidence is against the establishment of service connection for hypertension, including as secondary to diabetes mellitus, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7 (2010).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating for Peripheral 
Neuropathy of the Right Upper Extremity

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

At the Board personal hearing in July 2010, the Veteran stated that he wished to withdraw his appeal as to an increased rating for peripheral neuropathy of the right upper extremity that was before the Board.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.  

Increased Rating for Erectile Dysfunction

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

In correspondence received by VA in May 2010, the Veteran stated that he wished to withdraw his appeal as to an increased rating for erectile dysfunction that was before the Board.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.  

Increased Rating for PTSD

Service connection for PTSD was granted by the RO in a January 1987 rating decision, awarding a 30 percent rating at that time under the provisions of Code 9411.  The rating was increased to 50 percent by rating decision dated in November 2005 under the provisions of the same Code. The Veteran claimed an increased rating in July 2007.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Code 9411.  

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 21 to 30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers."  DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  

A psychiatric examination was conducted by VA in December 2007.  At that time, it was noted that he been having outpatient treatment though VA for the past two years.  He had not had remissions in his PTSD and was treated with the medications Xanax and Trazodone.  He reported that these medications made him feel somewhat calmer, but did not help with sleep.  He reported that he was no longer working, as he was unable to perform his prior job delivering hot tubs due to physical disabilities.  Regarding his relationships, he stated that he had broken up with his girlfriend of five years.  He did have a good relationship with his two sons and two grandchildren and that his three ex-wives were supportive, talked to him, and checked on him at times.  Outside of that, he reported no close social relationships.  

On mental status examination in December 2007, the Veteran's mood appeared rather dysphoric and his affect was usually restricted, although he did smile at times.  There was no impairment of thought processing or communications and no delusions or hallucinations.  Eye contact and behavior were appropriate.  He did not have suicidal thinking, but reported occasional periodic aggressive and/or homicidal thoughts towards others who were irritating him.  He denied any intent or plans on acting on this.  Personal hygiene was adequate and he was oriented and his basic activities of living were adequate.  He reported mild short-term memory difficulties.  He had no obsessive compulsive behavior.  Speech was within normal limits and there were no panic attacks.  He continued to report feelings of depressed mood about 50 percent of the time.  He often was depressed about his physical problems and how they affected his ability to work.  This made him feel useless at times.  Memories of Vietnam also depressed him and he described some anhedonia and loss of interest.  He also reported feeling anxious, nervous and worrying excessively.  He had difficulties feeling calm and relaxed.  Crowds made this worse.  Impulse control was adequate.  There was no severe anger or outbursts.  Sleep continued to be poor and he suffered from frequent awakening and middle insomnia, estimating that he got three to four hours of broken sleep per night.  This left him feeling tired.  

Regarding PTSD symptoms, the Veteran reported on examination in December 2007 that he continued to complain of nightmares just about every night and daily vivid intrusive memories of the war.  Triggers included Iraq, Asians, gunshot or explosion sounds, certain terrain, and helicopters.  He had avoidance behavior, avoiding crowds, talking about wartime trauma, watching Vietnam movies and attending fireworks shows.  He had reduced social interactions and did things that were typically solitary.  He described a hyper-startle response to loud sudden noise and continued to have hypervigilance, always feeling on guard, watching his back and scanning all around him.  He described poor concentration and frequent feelings of irritability.  The diagnosis was PTSD.  The GAF score was 56.  

VA outpatient treatment records show that the Veteran has been receiving therapy for PTSD on a regular basis.  When last examined, in September 2008, he reported no significant changes, stating that he continued to have trouble sleeping more than a few hours in a row.  He stated that he was spending some time with his girlfriend, but had few social contacts other than that.  His psychiatric medications continued to be Xanax and Trazodone, from which he denied adverse effects.  He was alert and oriented in three spheres.  He was appropriately dressed and groomed, with no abnormal movements.  Speech was of normal rate, tone and volume.  His mood was "fair."  His affect was normal, with no lability.  Thought processes were linear and logical.  There were no delusions or obsessions and no suicidal or homicidal ideation.  There were no hallucinations.  The diagnosis was PTSD.  

An examination was conducted by VA in March 2010.  At that time, the Veteran's psychiatric treatment reports were noted to show no significant change in his PTSD.  Regarding social adjustment, the Veteran stated that he had gotten back together with his girlfriend, but that they no longer lived together.  The Veteran's symptoms were reportedly similar to those noted in December 2007. The diagnosis was PTSD.  The GAF score was 54.  

The Veteran is currently found to be 50 percent disabled by reason of his PTSD.  The Board finds that the primary symptoms of PTSD include depression, hypervigilance, and sleep disturbances such as nightmares.  These symptoms are not shown to be productive of impairment causing deficiencies in most occupational and social areas.  

The Board finds that the Veteran has not manifested symptoms that more nearly approximate the criteria for a 70 percent rating at any time.  The record does not show that the Veteran manifests symptoms such as suicidal ideations; obsessional rituals; intermittently illogical, obscure, or irrelevant speech; near-continuous panic attacks; depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  In this regard, he denied suicidal ideations and his speech was normal.  Obsessional rituals were not described.  He had no panic attacks and no spatial disorientation or neglect of personal hygiene.  He was able to maintain relationships with his sons and grandchildren and, while he reported having broken up with his girlfriend on examination in December 2007, he reportedly resumed relations with her.  As such, a rating in excess of the current 50 percent rating is not warranted and the appeal is denied.  

Increased Rating for Peripheral Neuropathy 
of the Left Upper Extremity

Service connection for peripheral neuropathy of the left upper extremity was granted by rating decision of the RO in November 2005.  At that time, the current 20 percent rating was awarded under the provisions of Code 8515 for paralysis of the median nerve.  The Veteran requested an increased rating in July 2006.  In testimony during the Board hearing in July 2010, the Veteran testified that he was right handed so that his left upper extremity is his minor extremity.  

Complete paralysis of the median nerve contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Codes 8515 (2010).  Neuralgia and neuritis contemplate neurological impairment of the fingers, the thumb, and flexion of the wrist.  38 C.F.R. § 4.124a, Diagnostic Codes 8615, 8715.  A 10 percent evaluation is assigned for mild incomplete paralysis of a minor extremity.  A 20 percent evaluation is assigned for moderate incomplete paralysis of a minor extremity.  A 30 percent evaluation is assigned for severe incomplete paralysis of a minor extremity  38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  

An examination was conducted by VA in November 2006.  At that time the Veteran complained of neurologic symptoms such as numbness and tingling of the hands and fingers.  Examination showed the right grip to be weaker than the left, with pulses, reflexes, hair growth and warmth to be normal.  Peripheral neuropathy of the upper extremity was described as moderate.  

An examination was conducted by VA in March 2010.  At that time neurologic examination showed deep tendon reflexes to be 2+ in the left upper extremity, equal to the right.  There was dull sensation to pin prick in the left upper extremity.  The diagnosis was neuropathy.  

The Veteran's left upper extremity neuropathy is manifested by decreased sensation.  This is not found to be productive of more than moderate impairment.  In this regard, it is noted that there was no weakness of the fingers, thumb, or wrist found on examination and no evidence of atrophy, pain, or trophic changes.  As severe impairment is not demonstrated on objective examination, a rating in excess of 20 percent is not shown to be warranted for any period.  

Increased Rating for Peripheral 
Neuropathy of the Right Lower Extremity

Service connection for peripheral neuropathy of the right lower extremity was granted by rating decision of the RO in November 2005.  At that time, the current 20 percent rating was awarded under the provisions of Code 8520 for paralysis of the sciatic nerve.  The Veteran requested an increased rating in July 2006.  

Under Code 8520, mild incomplete paralysis warrants a 10 percent disability rating and moderate incomplete paralysis warrants a 20 percent disability rating. Moderately severe incomplete paralysis of the sciatic nerve warrants a 40 percent rating.  Severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants as 60 percent rating.  An 80 percent rating requires complete paralysis of the sciatic nerve, in which the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Code 8520.

On November 2006 VA examination, strength of both lower extremities was normal.  Pulses were normal.  Reflexes were normal.  Hair growth was decreased and warmth was normal.  There was no tenderness or swelling of either foot.  There was peripheral neuropathy of both feet, including the toes, feet and ankles to just below the knees.  The examiner described this neuropathy as severe.  

On March 2010 VA examination, the Veteran complained of dull sensation to pinprick in the right lower extremity and decreased sensation to vibration in the dorsum of the foot.  Temperature, color, and pulses were normal.  There were no trophic changes or ulcers noted.  Reflexes were 2+ and equal.  The pertinent diagnosis was neuropathy.  

The Board finds that the peripheral neuropathy of the Veteran's right lower extremity is productive of no more than moderate impairment.  The Veteran has decreased sensation to pinprick in the lower extremity and decreased sensation to vibration in the foot.  Although decreased hair growth was noted, the overall disability is found to be sensory in nature.  There are no trophic changes and no muscle atrophy or impairment of reflexes.  While the examiner in 2006 described the neuropathy as severe, the Board finds that these symptoms impair to no more than a moderate degree.  Where involvement is wholly sensory, the rating should be for mild or, at most, moderate degree of impairment.  38 C.F.R. § 4.124a.  As noted, the Veteran's disability is found to be sensory in nature.  As such, a rating in excess of 20 percent for right lower extremity neuropathy is not warranted for any period.  

Increased Rating for Peripheral 
Neuropathy of the Left Lower Extremity

Service connection for peripheral neuropathy of the left lower extremity was granted by rating decision of the RO in November 2005.  At that time, the current 20 percent rating was awarded under the provisions of Code 8520 for paralysis of the sciatic nerve.  The Veteran requested an increased rating in July 2006.  

Under Code 8520, mild incomplete paralysis warrants a 10 percent disability rating and moderate incomplete paralysis warrants a 20 percent disability rating.  Moderately severe incomplete paralysis of the sciatic nerve warrants a 40 percent rating.  Severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants as 60 percent rating.  An 80 percent rating requires complete paralysis of the sciatic nerve, in which the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Code 8520.

On November 2006 VA examination, strength of both lower extremities was normal.  Pulses were normal.  Reflexes were normal.  Hair growth was decreased and warmth was normal.  There was no tenderness or swelling of either foot.  There was peripheral neuropathy of both feet, including the toes, feet and ankles to just below the knees.  The examiner described this neuropathy as severe.  

On March 2010 VA examination, the Veteran complained of dull sensation to pinprick in the left lower extremity and decreased sensation to vibration in the dorsum of the foot.  Temperature, color, and pulses were normal.  There were no trophic changes or ulcers noted.  Reflexes were 2+ and equal.  The pertinent diagnosis was neuropathy.  

The Board finds that the peripheral neuropathy of the Veteran's left lower extremity is productive of no more than moderate impairment for the entire rating period.  The Veteran has decreased sensation to pinprick in the lower extremity and decreased sensation to vibration in the foot.  Although decreased hair growth was noted, the overall disability is found to be sensory in nature.  There are no trophic changes and no muscle atrophy or impairment of reflexes.  While the examiner in 2006 described the neuropathy as severe, the Board finds that these symptoms impair to no more than a moderate degree for the entire rating period.  As previously noted, impairment that is wholly sensory is to be rated as productive of no more than moderate impairment.  38 C.F.R. § 4.124a.  As such, the preponderance of the evidence is against the claim and a rating in excess of 20 percent for left lower extremity neuropathy is not warranted for any period.  

Increased Rating for Diabetes Mellitus

Service connection for diabetes mellitus was granted by rating decision of the RO in November 2005.  At that time, the current 20 percent rating was awarded under the provisions of Code 7913.  The Veteran requested an increased rating in July 2006.  He has not made any specific contentions regarding the severity of his diabetes mellitus.  

For diabetes mellitus requiring insulin and restricted diet, or; requiring an oral hypoglycemic agent and a restricted diet, a 20 percent rating is warranted.  For diabetes mellitus requiring insulin, a restricted diet and regulation of activities, a 40 percent rating is warranted.  For diabetes mellitus, requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, a 60 percent rating is warranted.  For diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulations of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, a 100 percent rating is warranted.  38 C.F.R. § 4.119, Code 7913.

On VA examination in November 2006, the Veteran's history of diabetes mellitus was reviewed.  The Veteran took the medications Glipizide in the morning for sugar and insulin injections twice per day.  He saw his diabetic care provider every three months.  The Veteran stated that he had lethargy and weakness.  His weight was stable over the past year.  He had frequent urination, up to 15 times per day and 20 times per night.  He reported no urinary tract infections, kidney stones, or bladder stones.  He was on a diabetic, no-salt diet.  The diagnosis was diabetes mellitus, type 2.  

On March 2010 VA examination, the Veteran reported that he attended diabetes case management every two to three weeks and that his insulin was still being adjusted.  He currently took two types of insulin each morning and night.  He had no history of hospitalizations, episodes of hypoglycemia, or episodes of ketoacidosis.  He reported that he did follow a restricted diet for his diabetes, but had not been restricted in the ability to perform strenuous activities due to the diabetes.  He had symptoms of diabetic retinopathy, peripheral neuropathy, and erectile dysfunction.  (These are separately rated and addressed elsewhere.)  His diabetes had prevented him from passing a test for a license as a truck driver, but had not otherwise restricted his activities.  The diagnosis was diabetes mellitus.  

As noted, for a rating in excess of the currently assigned 20 percent, the Veteran's activities would have to be regulated, or restricted in some way, by his diabetes mellitus.  Other than an inability to pass a licensing test to become a truck driver, the Veteran's activities have not been restricted in any way.  It was specifically noted in March 2010 that he could perform strenuous activities.  In fact, during the Board hearing before the undersigned, the Veteran stated that he was able to exercise "a good bit" and was able to ride a bicycle for several miles.  The Veteran requires medication and maintains a restricted diet, but as activities do not need to be regulated, a rating in excess of the currently assigned 20 percent is not warranted for any period.  


ORDER

Service connection for hypertension is denied. 

The appeal seeking an increased rating for peripheral neuropathy of the right upper extremity is dismissed.  

The appeal seeking an increased rating for erectile dysfunction is dismissed.  

An increased rating in excess of 50 percent for PTSD is denied.  

An increased rating in excess of 20 percent for peripheral neuropathy of the left upper extremity is denied.  

An increased rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.  

An increased rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.  

An increased rating in excess of 20 percent for diabetes mellitus is denied.  


REMAND

The remaining issue on appeal is that of entitlement to a higher (compensable) initial disability rating (also referred to as evaluation) for the service-connected diabetic retinopathy.  During the Board hearing on appeal the Veteran testified that his eye disability had recently worsened, and that he was scheduled to undergo a VA eye examination in September 2010.  The Board finds that such evidence may be probative to the evaluation of his diabetic retinopathy.  As such, this issue should be remanded for further development of the evidence.  

Accordingly, the issue of initial rating for diabetic retinopathy is REMANDED for the following action:

1.  After obtaining any necessary consent, The RO/AMC should obtain copies of any and all records of treatment for diabetic retinopathy that the Veteran received through VA, including the VAMC, since March 2010.  

2.  Thereafter, the RO/AMC should readjudicate the issue on appeal of initial rating for diabetic retinopathy.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


